Citation Nr: 1423773	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-29 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to the service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs.  See Rating Decision, dated October 2007 (establishes service connection for PTSD, evaluated at 30 percent disabling, effective from August, 15, 2007); Notice of Disagreement, dated February 2008; Rating Decision, dated July 2008 (establishes a 50 percent rating for PTSD, effective from August 15, 2007); Statement of the Case, dated August 2008; Substantive Appeal (VA Form 9), dated September 2008.

This appeal was previously before the Board in June 2010, on which occasion it determined that entitlement to an evaluation in excess of 50 percent for PTSD was not warranted based on the evidence of record; and the matter was remanded for additional development regarding whether a TDIU rating was warranted for the Veteran's PTSD.  In Rice, the Court held that, when entitlement to a TDIU rating is raised during the appeal process of the underlying disability for an initial rating or an increased rating, it is part of the claim for benefits for that underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this function, the Board inferred a claim for TDIU due exclusively to the service-connected PTSD, because that was the underlying disability on appeal before the Board.  Although the TDIU issue was broadly phrased in the November 2010 Supplemental Statement of the Case, the Agency of Original Jurisdiction (AOJ), in its November 2010 adjudication, focused its consideration of the TDIU issue within the context of the Veteran's service-connected PTSD, which was in accordance with the June 2010 Board Remand, and did not expand its adjudication beyond the scope of the ruling in Rice.  Id. at 453-455.  Accordingly, the issue on appeal is as listed on the cover page.

Upon review, the information of record in this case indicates that the Veteran now asserts that he is not employable by reason of all of his service-connected disabilities.  See Statement in Support of Claim, dated August 2011 (with attached statement).  Thus, to the extent the issue of a TDIU rating has been reasonably raised by record based on more than just the service-connected PTSD, such matter is referred to the AOJ for appropriate consideration and handling in the first instance in accordance with 38 C.F.R. § 19.9(b) (2013).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain files are relevant to the issues on appeal.  As such, they have been considered in the adjudication of these issues.  


FINDING OF FACT

The Veteran's service-connected PTSD is not shown to preclude him from securing or following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating due exclusively to the PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Veteran was provided notice in a June 2010 letter, which addressed what information and evidence is needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.

The Veteran was also afforded VA examinations in September 2007, October 2009, and September 2010.  The VA examinations are sufficient, as they are based on consideration of the Veteran's prior medical history, and described his PTSD in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  Furthermore, the September 2010 examination commented on the Veteran's PTSD and its impact on his ability to function in an occupational environment.  The Board finds this examination sufficient to make a determination on the issue of TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Under the applicable criteria, a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 41.6(a); 38 C.F.R. §§ 3.340, 3.341 (2013).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 362, 331-332 (1991).   Age may not be considered a factor. 38 C.F.R. § 3.341 (2013).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2013).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361(1993).

The Veteran has asserted that his service-connected PTSD interfered with his ability to work.  At a VA examination in September 2007, it was noted that the Veteran distanced himself due to his symptoms of PTSD, including reactivity, fear of hurting others, and difficulty trusting and showing compassion.  In addition, it was noted that the Veteran's PTSD symptoms resulted in total occupational and social impairment.  However, this factor speaks to the schedular criteria for PTSD, which was already considered, but rejected, by the Board in its (final) June 2010 decision.

That notwithstanding, the Board finds that the Veteran is not unemployable due to his PTSD.  At the outset, the Veteran self-reported that he did not leave his last job due to his disability, and that he has not tried to obtain employment since.  The Veteran was afforded a VA examination in June 2010, and the examiner was asked to comment on the Veteran's PTSD and its impact on his ability to function in an occupational environment.  The examiner noted that the Veteran's PTSD "is not an issue related to working."  He noted that the Veteran retired from work because he was eligible by "age or duration of work."  While the examiner noted that the Veteran's reactivity was previously an issue while the Veteran was working, he also explained that the Veteran believes his medical/physical issues as being the primary reason he cannot work now.  The Veteran further explained that his health has declined and that he cannot physically do "what he used to do" and he cannot "stay on his feet for long periods."  Thus, the VA examiner found that the Veteran's service-connected PTSD is not an issue related to working.  

As evidenced by record, the Board finds that the Veteran's service-connected PTSD does not prevent him from securing or following a substantially gainful employment.  This finding is supported by the 2010 examination report of record, which refers to the Veteran's own accounts of his believes that his health is a barrier to work, but does not indicate that his service-connected PTSD, alone, prevents him from employment.  The Board places great probative weight on this medical opinion because of its reliance on the Veteran's admissions concerning his employment capability.  Hence, the Board determines that the AOJ properly considered-and declined to apply-38 C.F.R. § 4.16 as part of the discrete claim for increased compensation for the underlying PTSD.  Accordingly, to the extent the issue of a TDIU rating has been reasonably raised by the record based on two or more service-connected disabilities, with at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more, such matter has been referred to the AOJ for appropriate action.

For the reasons discussed above, the preponderance of the evidence is against a TDIU rating due exclusively to the service-connected PTSD.  The appeal is denied.


ORDER

Entitlement to a TDIU rating due exclusively to the service-connected PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


